Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 1 of 37




                      Exhibit 2
   Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 2 of 37
                                                                   CONFIDENTIAL




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA




TESLA, INC., a Delaware corporation,        Case No. 3:18-cv-00296-LRH-CBC

             Plaintiff,

      v.

MARTIN TRIPP, an individual,

             Defendant.




                    EXPERT REPORT OF JEFFREY H. KINRICH


                                   November 8, 2018

                                  CONFIDENTIAL
     Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 3 of 37
                                                                                           CONFIDENTIAL



I.      INTRODUCTION

        A.       Assignment

        1.       I have been engaged by Hueston Hennigan LLP, attorneys for Tesla, Inc. (“Tesla”

or “the Company”), to provide expert testimony in the matter of Tesla, Inc. v. Martin Tripp

pending in the U.S. District Court for the District of Nevada under case number 3:18-cv-00296-

LRH-CBC. Tesla alleges, among other things, that the Defendant, Mr. Tripp, stole confidential

information and trade secrets from Tesla while in the Company’s employ and made false claims

about this information to the media.1 I have been asked to evaluate certain categories of losses

suffered by Tesla from the alleged misconduct, related to (i) Mr. Tripp’s breach of loyalty, (ii)

Tesla’s out-of-pocket losses, and (iii) harm to the Company measured by Tesla’s stock price

reaction. I also expect to review, and where appropriate respond to, any analysis or opinions put

forth by Defendant or his experts related to the issue of damages.


        B.       Qualifications and Experience

        2.       I am a Managing Principal at Analysis Group, Inc., an economic, financial and

strategy consulting firm. I graduated summa cum laude from Pomona College with a Bachelor of

Arts degree in Mathematics. I received a Master of Science degree in Statistics from Stanford

University and a Master of Business Administration in Finance and Quantitative Methods from

the University of Maryland. I am a Certified Public Accountant and have more than 36 years of

experience analyzing damages in commercial disputes. A copy of my CV, together with a list of

the trial and deposition testimony I have given in the last four years, is attached as Appendix A.



1
  Complaint, Tesla, Inc., Plaintiff, v. Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, June 20, 2018
(“Complaint”).



                                                       1
        Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 4 of 37
                                                                                               CONFIDENTIAL


           3.         Analysis Group is compensated at the rate of $750 per hour for my time. Research

and analysis for this report was also performed by Analysis Group personnel under my direction

and guidance. Rates for other staff working on this matter range from $310 to $550 per hour.

Neither my compensation nor that of Analysis Group is contingent upon my findings, the

testimony I may give, or the outcome of this litigation.


           C.         Materials Considered

           4.         In forming my opinions, I have reviewed documents and other materials provided

to me by counsel for Plaintiff or obtained from public sources. These materials include, among

others, the Complaint, stock price data, news articles, and information produced by the parties to

this litigation. The materials I considered are identified in this report and accompanying exhibits

or listed in Appendix B. Should additional relevant documents or information be made available

to me, I may adjust or supplement my opinions as appropriate.


II.        BACKGROUND

           5.         Plaintiff Tesla, Inc. is a publicly traded Delaware corporation with its principal

place of business in Palo Alto, California.2 It designs, manufactures, and sells electric vehicles

and electric vehicle powertrain components, among other things.3

           6.         Defendant Mr. Tripp is a former employee of Tesla.4 Mr. Tripp joined Tesla in

October 2017 at the Nevada Gigafactory as a process technician.5 I understand that, as a



2
    “About Tesla”, available at https://www.tesla.com/about /, accessed November 5, 2018; See also Complaint, ¶ 8.
3
 “Tesla Motors Ltd - Company Profile,” Bloomberg, available at
https://www.bloomberg.com/profiles/companies/0651778D:LN-tesla-motors-ltd, accessed November 5, 2018.
4
    Complaint, ¶ 1.
5
    Complaint, ¶ 10.




                                                           2
        Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 5 of 37
                                                                                            CONFIDENTIAL


condition of his employment, Mr. Tripp agreed not to use or disclose Tesla’s confidential and

proprietary information except in connection with his work with Tesla.6 Furthermore, I

understand that Mr. Tripp owed a duty of undivided loyalty to Tesla under Nevada law and was

legally required to act with good faith towards the Company.7

           7.       I understand that Mr. Tripp stole confidential and trade secret information and

disclosed it to third parties.8 He also made false statements apparently intended to harm the

Company.9 Tesla alleges that Mr. Tripp used the Tesla data that he exported to grossly overstate

the true amount and value of “scrap” material that Tesla generated during the manufacturing

process. Moreover, he is alleged to have falsely claimed that Tesla was delayed in bringing

certain new manufacturing equipment online at the Gigafactory.10

           8.       On June 4, 2018, Business Insider published a news article (“June 4 Article”)

titled “Internal documents reveal Tesla is blowing through an insane amount of raw material and

cash to make Model 3s, and production is still a nightmare.”11 Relying on “internal documents”

and an anonymous Tesla employee (later revealed to be Mr. Tripp), the June 4 Article claimed,

among other things, that Tesla was generating an “incredible” amount of waste (almost $150

million) in an effort to manufacture parts for Model 3 vehicles. The anonymous Tesla employee



6
    Complaint, ¶ 11.
7
    Complaint, ¶ 11.
8
  On June 14 and 15, 2018, Tesla investigators interviewed Mr. Tripp regarding his misconduct. Mr. Tripp admitted
to collecting confidential and proprietary information from Tesla’s manufacturing operating system (“MOS”) and to
transferring that information to entities outside the Company. This included dozens of photographs and a video of
Tesla’s manufacturing systems. See Complaint, ¶ 14.
9
    Complaint, ¶ 13.
10
     Complaint, ¶¶ 4, 17.
11
  Linette Lopez, “Internal documents reveal Tesla is blowing through an insane amount of raw material and cash to
make Model 3s, and production is still a nightmare,” Business Insider, June 4, 2018, available at
https://www.businessinsider.com/tesla-model-3-scrap-waste-high-gigafactory-2018-5, accessed November 5, 2018.




                                                        3
           Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 6 of 37
                                                                                             CONFIDENTIAL


also claimed that “[i]n February, a mis-programmed robot that handles battery modules

repeatedly punctured through the plastic housing (called a clamshell) and into some battery

cells” and that “instead of scrapping all the modules, some were fixed with adhesive and put

back on the manufacturing line.”12 A Tesla spokesperson told Business Insider that $150 million

overstated the amount of waste and that no punctured battery modules were released back to the

manufacturing process. The article included other claims as well.

             9.    On June 6, 2018, Business Insider published another article (“June 6 Article”),

titled “Tesla’s new Gigafactory robots that are supposed to help it ramp up Model 3 production

aren’t working yet.”13 The June 6 Article alleged, among other things, that new robots at Tesla’s

Gigafactory, which were meant to play a key role in Model 3 production, were not yet

operational. According to a Tesla spokesperson, the robots were not supposed to be operational

by that time.14 An anonymous source, later revealed to be Mr. Tripp, provided Business Insider

with video of the machine in its nonoperational state. The June 6 Article repeated the claim that

Tesla was generating almost $150 million of waste from the beginning of the year to the end of

May.

             10.   On August 15, 2018, Tripp publicly posted Tesla information on Twitter,

including a list of vehicle identification numbers (“VIN”) of Model 3 vehicles. Tripp further




12
     Id.
13
  Linette Lopez, “Tesla’s new Gigafactory robots that are supposed to help it ramp up Model 3 production aren’t
working yet,” Business Insider, June 6, 2018, available at https://www.businessinsider.com/teslas-new-gigafactory-
robots-are-not-making-batteries-yet-2018-6, accessed November 5, 2018.
14
     Id.




                                                         4
       Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 7 of 37
                                                                                            CONFIDENTIAL


Tweeted: “Are any of these VIN’s YOUR car? If so, you have a module(s) that IS

punctured/dented/damaged.”15


III.     ANALYSIS AND OPINIONS

         11.     As discussed above, counsel for Tesla has asked me to quantify certain losses

Tesla incurred as a result of Mr. Tripp’s breach of loyalty, as well as out-of-pocket losses the

Company incurred as a result of Plaintiff’s misconduct. Additionally, I have been asked to

discuss certain aspects of the harm to Tesla caused by Plaintiff’s disclosure of confidential

information to the press. I discuss these each in turn below.

         12.     In conducting my analyses, I necessarily assume that Tesla’s allegations are true

and that Tesla prevails on its claims against Mr. Tripp.


         A.      Mr. Tripp’s Breach of Loyalty

         13.     As discussed above, I understand that Mr. Tripp owed a duty of undivided loyalty

to Tesla and, further, that his misconduct constitutes a breach of that duty. Damages related to

Mr. Tripp’s breach of loyalty include the compensation he received from Tesla while in breach

of his duty. To allow me to quantify these damages, counsel has provided me with Mr. Tripp’s

hourly rate and information regarding the hours he worked starting from his first breach through




15
  Defendant/Counterclaimant Martin Tripp’s Responses and Objections to Plaintiff/Counterdefendant Tesla, Inc.’s
First Set of Requests for Admission, Tesla, Inc., Plaintiff, v. Martin Tripp, Defendant, Case No. 3:18-cv-00296-
LRH-CBC, October 11, 2018, p. 3. Tripp, Martin (@trippedover). “Are any of these VIN’s YOUR car? If so, you
have a module(s) that IS punctured/dented/damaged. #TSLA #TSLAQ @elonmusk (Subsidy Fraud-Boy).” August
15, 2018, 2:09 PM PT. Tweet. See also Tripp, Martin (@trippedover). “Cont…” August 15, 2018, 2:10 PM PT.
Tweet; Tripp, Martin (@trippedover). “and still more…” August 15, 2018, 2:10 PM PT. Tweet; Tripp, Martin
(@trippedover). “and…” August 15, 2018, 2:10 PM PT. Tweet.




                                                        5
     Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 8 of 37
                                                                                                 CONFIDENTIAL


the termination of his employment by Tesla on June 19, 2018.16 This calculation, depicted in

Exhibit 1, results in $7,385 in damages.


         B.       Tesla’s Out-of-Pocket Damages

         14.      Tesla’s out-of-pocket costs come in two forms. First, Tesla hired Nisos Group

LLC (“Nisos”) to investigate the identity of the employee that was the source of the information

contained in the two Business Insider articles mentioned above. Second, Tesla employees

devoted valuable time to this investigation as well.

         15.      In regard to the first category of out-of-pocket costs, Counsel provided me with

the time spent and hourly rates of the Nisos investigation team. Counsel also provided me with

the expenses the team incurred, which include equipment and travel expenses. As shown in

Exhibit 2, in total Tesla incurred $249,494 in fees and costs paid to Nisos.

         16.      As for the second category, I spoke with three Tesla employees to understand the

amount of time they spent investigating Plaintiff’s misconduct. I learned that (i) Nicholas

Gicinto, Senior Manager of Global Security Response, spent                      hours, (ii) Imari Henderson,

who was at that time HR Business Partner, conservatively estimated that he spent                        hours, and

(iii) Andrew Lindemulder, who was at that time Desktop Support Lead, conservatively estimated

that he spent approximately           hours.17




16
 I understand that the breach began when Mr. Tripp first contacted the press around May 27, 2018. See
TRIPP00940. I therefore calculate damages beginning on May 28, 2018, which is the start of the second week of the
May 21, 2018 through June 3, 2018 pay period, through Mr. Tripp’s termination on June 19, 2018. See
CNTL00779426 – CNTL00779428.
17
  I spoke with each of these three individuals via telephone on November 2, 2018. Note that this measure of the
time that Tesla employees devoted to the investigation is conservative as it only includes the three individuals
identified above rather than all employees involved. It is also conservative in that it does not include time Tesla
employees spent in responding to customer and other inquiries regarding Mr. Tripp and Model 3 vehicles.



                                                           6
     Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 9 of 37
                                                                                 CONFIDENTIAL


       17.     In order to assign a value to those hours, I use two methods.




                                                              These two methods are laid out in

Exhibit 3. As the exhibit shows, the total value of the time these three individuals spent on this

investigation was $12,425.

       18.     In total, as shown in Exhibit 4, Tesla’s out-of-pocket’s damages are $261,919.


       C.      Stock Price Reaction

       19.     The other type of harm to Tesla that I have been asked to explore is the harm to

the Company due to Plaintiff’s disclosure of confidential information contained in the two

Business Insider articles. One way of measuring such harm is to look at how Tesla’s stock price

reacted after those articles were first published.

       20.     In most circumstances, to look at the stock price reaction to certain events, one

would look at the change in stock price on the day of the event in question. However, these

articles were both published near the close of the NASDAQ market at 4:00 PM Eastern Time

(“ET”). The June 4 Article was published at 3:42 PM ET and the June 6 Article was published at

3:21 PM ET. Consequently, it would be inappropriate to examine the stock price changes on

June 4 and June 6 prior to the publication times. Therefore, to evaluate how Tesla’s stock price

moved after the Business Insider articles were published, I examined intraday trading data.




                                                     7
       Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 10 of 37
                                                                                                 CONFIDENTIAL


           21.      Exhibit 5 presents intraday data for June 4 covering the last two hours of trading

(that is, 2:00 PM ET to 4:00 PM ET).18 As the chart shows, from the minute before the June 4

Article was published at 3:42 PM until the market closed, Tesla’s share price fell $0.20 per share

(or 0.07 percent). Given the 170.5 million shares of Tesla stock outstanding at the time, this

translates into a $34 million decline in market capitalization over those 19 minutes of trading.

While the S&P 500 decreased 0.02 percent over the same 19-minute period, the NASDAQ

Composite Index and the NASDAQ OMX Global Automobile Index both increased, by 0.02

percent and 0.04 percent, respectively. This indicates that the decline is not attributable to

general market or industry trends.19 Details on Tesla’s market capitalization change on June 4

and on the industry benchmarks’ returns are shown in Exhibits 7 and 8, respectively.20

           22.      Exhibit 6 presents the same data as Exhibit 5, but for June 6. As the chart shows,

from the minute before the June 6 Article was published at 3:21 PM until the market closed,

Tesla’s share price fell $0.78 per share (or 0.25 percent). Given the 170.5 million shares of Tesla

stock outstanding, this translates into a $134 million decline in market capitalization over those

40 minutes of trading. The S&P 500, NASDAQ Composite, and NASDAQ OMX Global

Automobile Index indices all increased over the same 40-minute period (by 0.16 percent, 0.15

percent, and 0.05 percent, respectively). This again indicates that the decline is not attributable to

general market or industry trends. Further details are shown in Exhibits 7 and 8.




18
     When more than one trade took place in a given minute, the exhibit presents the average price of those trades.
19
  Tesla is included in the NASDAQ OMX Global Automobile Index. Given that, as mentioned, Tesla’s share price
fell over this period, this implies that the share prices of the other 33 members of the index increased, on average,
even more than 0.04 percent. See NASDAQ OMX Global Automobile Index weighting information, available at
https://indexes.nasdaqomx.com/Index/Weighting/QAUTO.
20
  Based on a search of news on Factiva and Bloomberg, there was no additional news beyond re-reporting prior
news between the June 4 Article and market close nor between the June 6 Article and market close on their
respective days.



                                                            8
      Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 11 of 37
                                                                                  CONFIDENTIAL


IV.     CONCLUSION

        23.    In summary, I find that damages owed to Tesla for Mr. Tripp’s breach of loyalty

include unearned wages of $7,385.

        24.    Furthermore, I present two categories of out-of-pocket damages incurred by

Tesla. First, Tesla paid Nisos $249,494 in fees and costs in order to investigate this matter.

Second, three Tesla employees spent a combined total of         hours, worth $12,425, on this

matter. In total, Tesla’s out-of-pocket damages are $261,919.

        25.    Furthermore, in the brief period of trading that took place between the publication

of each of the June 4 Article and June 6 Article and the close of the NASDAQ trading day,

Tesla’s market capitalization declined by $34 million and $134 million, respectively, or $167

million in total over those two short time windows.

                                                ***

        26.    To the extent additional information comes to my attention, I will update my

analyses and opinions as appropriate, as permitted by the Court.




                                                          November 8, 2018




                                                  9
    Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 12 of 37
                                                                             Jeffrey H. Kinrich, Page 1 of 14


                                                Appendix A

                                         JEFFREY H. KINRICH
                                           Managing Principal

Phone: 213 896 4544                                                                   333 South Hope Street
Fax: 213 623 4112                                                                                 27th Floor
jeff.kinrich@analysisgroup.com                                                       Los Angeles, CA 90071

Jeff Kinrich has over three decades of litigation consulting experience with business clients and individuals
on engagements involving applications of financial and economic analysis, accounting, business valuation
and statistics. He specializes in damage quantification and valuation in the areas of commercial litigation and
intellectual property. Mr. Kinrich has testified frequently on damages, valuation, and accounting issues in
numerous state and federal courts. He is a Certified Public Accountant and holds an Accreditation in Business
Valuation.

EDUCATION
1980             M.B.A., Finance and Quantitative Methods (with honors, first in class), University of
                 Maryland
1977             M.S., Statistics, Stanford University
1976             B.A., Mathematics (summa cum laude, Phi Beta Kappa, first in class), Pomona College

PROFESSIONAL EXPERIENCE
2001–Present     Analysis Group, Inc.
                 Managing Principal
1981–2001        PricewaterhouseCoopers LLP
                 Partner, Financial Advisory Services
1978–1980        BDM Corporation
                 Statistical Analyst
1977–1978        Lawrence Livermore Laboratory
                 Statistician

AWARDS
Elijah Watts Sells Silver Medal for second highest score in the U.S. on CPA Examination
Forbes Gold Medal for the highest CPA examination score in California.
Volunteer of the Year, AICPA Forensic and Litigation Services

PROFESSIONAL AND BUSINESS AFFILIATIONS
Certified Public Accountant
Member of the American Institute of Certified Public Accountants and the California Society of Certified
Public Accountants
    Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 13 of 37
                                                                             Jeffrey H. Kinrich, Page 2 of 14


Accredited in Business Valuation (ABV)
Certified in Financial Forensics (CFF)
California Society of CPAs Litigation Sections, Steering Committee
American Institute of CPAs, Forensic and Litigation Services Committee (former)
Phi Beta Kappa
Board of Directors and Chair of Audit Committee, Bet Tzedek Legal Services

SELECTED EXPERIENCE
Commercial Damages
   Evaluated lost profits damages for hundreds of commercial litigation engagements, including breach
    of contract, employment and business tort matters. Matters involved dozens of different industries.
   Analyzed revenue, cost, profit, and typicality issues in connection with consumer class actions.
    Evaluated class action damages, including actual loss to plaintiffs and unjust enrichment to
    defendants.
   Evaluated impact of mergers on value of combined firms; computed damages resulting from failed or
    improperly implemented mergers.
   Measured losses due to business interruption.
   Determined damages from breach of distribution and franchising agreements.
   Valued assets and evaluated accounting issues in connection with merger and purchase price disputes.
   Conducted several alter ego studies. Searched for commingling of funds, violation of corporate
    formalities, and other improper transactions between the company and shareholder/parent.
   Analyzed and testified about Generally Accepted Accounting Principles, cost accounting issues,
    accounting records, and related matters.
   Computed damages from loss of individual earnings in connection with wrongful termination,
    employment, and personal injury claims. Such claims included loss of wages, commissions, and
    bonuses. Considered issues of mitigation and discounting.
   Provided technical consulting on many applications of statistics to litigation, including statistical
    sampling, regression analysis, time series, probability theory, and survey design.
   Served as an arbitrator or court-appointed special master in several commercial disputes.
Intellectual Property
   Analyzed patent infringement damages under both lost profits and reasonable royalty approaches for
    a wide variety of patents. Industries include medical and surgical products, semiconductors, digital
    and optical switches, HIV diagnostic test kits, cable television, cell phones, aircraft engine housings,
    telephone equipment, toys, computer printer cartridges, disposable diapers, automobile components
    and accessories, cigarette lighters, photographic equipment, oil tools, satellite antenna feeds, water
    coolers, athletic shoes, contact lenses, sprinkler systems, computer disks, magnetic insoles, robotic
    surgery equipment, compact disk cases, superconducting amplifiers, food products, bottle inspection
    Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 14 of 37
                                                                          Jeffrey H. Kinrich, Page 3 of 14


    machinery, molded dog houses, landscape lighting systems, disposable respirators, airport security
    equipment, and bicycle seats.
   Measured patent damages for business method patents, including insurance processing systems, space
    orbital trajectories, encryption algorithms, and farming methods.
   Negotiated a reasonable royalty in settlement of a patent dispute.
   Measured damages from various trademark, false advertising, and copyright infringement matters,
    including software and entertainment properties. Apportioned profits between infringing and non-
    infringing elements.
   Computed damages for trade secrets and non-compete agreements. Issues involved theft of customer
    lists, business plans, and manufacturing methods and technologies.
Technology/Computers
   Conducted numerous damage studies related to high tech intellectual property, including
    semiconductors, space systems, computers, printers, medical products, and search engine design.
    Computed both lost profits and reasonable royalties.
   Measured damages in connection with several Internet issues, including cybersquatting,
    communications protocols, and misuse of website names.
   Computed lost profits and disgorgement from sale of counterfeit software.
   Testified as to the value of a software VAR agreement.
   Conducted international transfer pricing analysis for computer manufacturer.
   Determined damages from breach of a software/firmware development agreement.
Entertainment
   Determined royalties owed to entertainers and managers.
   Computed damages for copyright and breach of contract issues related to infomercial sales.
   Measured actual losses and disgorgement of profits from copyright infringement related to scripts and
    story ideas.
   Assessed damages from a breach of contract in connection with the development of a major
    videogame franchise.
   Assisted numerous entertainment executives and performers in valuing personal, professional, and
    entertainment assets.
   Computed lost profits from a breach of an agreement to lease movie projection equipment.
   Valued the overseas rights to a catalog of films.
   Estimated damages related to failure to execute a film financing guarantee.
   Analyzed cost savings and antitrust issues resulting from selling box-lot quantities of recorded music
    at a discounted price.
   Evaluated the likely impact of a new video distribution technology.
   Measured value of broadcast and publicity rights.
    Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 15 of 37
                                                                              Jeffrey H. Kinrich, Page 4 of 14


   Computed damages related to breach of radio advertising sales contract.
   Evaluated reasonable fees to be paid for a broadcast television series.
   Computed royalties due for film rights distributed through various media.
   Measured unjust enrichment and disgorgement from misappropriation of the Academy Award® of
    Merit Oscar statuette image.
   Valued movie download rights in connection with a distribution deal.
Employment
   Measured statistical likelihood of differential results in employment decisions.
   Conducted and/or supervised numerous employment related damages analyses, including assessing
    claims for lost wages, lost commissions, and loss associated with alleged inadequate expense
    reimbursements.
   Analyses were conducted in connection with both class action and individual claims.
Telecommunications
   Conducted a lost profits study for a major telecommunications antitrust suit.
   Measured damages in connection with various telecommunications patents and trade secrets.
   Testified as to damages from alleged below cost pricing of telecommunications services.
   Critiqued plaintiff’s claim in an offshore telecom litigation.
   Worked for a cellular telephone service provider defending against breach of contract claims from a
    former agent.
   Testified concerning the value of stock in two privately held communications companies in
    conjunction with a purchase price dispute.
   Analyzed claim of predatory pricing in the cellular industry.
   Acted as arbitrator in telecommunications contract dispute.
Automobile Industry
   Conducted various damage analyses involving automobile dealership disputes, including dealer
    terminations, dealer relocations, and failure to award a dealership. Analyzed deal financial records
    and other economic information to quantify the value of automobile dealerships.
   Analyzed losses from a breach of an acquisition/sale agreement for an automobile parts manufacturer.
   Computed damages for patent infringement of an automobile parts manufacturing patent.
   Conducted transfer pricing study for automobile importer.
   Investigated alternative causes for failure of auto dealerships. Searched for diverted funds.
   Acted as a neutral arbitrator in dispute between automobile manufacturer and insurer over extended
    warranty payments.
   Assisted automobile manufacturer in investigating fraud and diversion of funds in connection with a
    collection dispute.
    Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 16 of 37
                                                                            Jeffrey H. Kinrich, Page 5 of 14


   Analyzed accounting issues in connection with the sale of a dealer network.
Class Action/Class Certification
   Provided financial and statistical analyses in opposition to class certification and class damage
    computations in late fee cases filed by consumers against various companies.
   Worked on behalf of a major car rental company in a class action matter alleging failure to comply
    with the law in advertising rental rates.
   Evaluated whether the alleged violations had common impact across class members and whether a
    common damages methodology could be applied in a matter concerning overcharges.
   Worked on class action suits alleging false advertising related to various consumer products including
    collectable dolls and energy drinks.
   Addressed class certification in an action brought by consumers alleging false advertising related to a
    consumer hygiene product.
   Worked with several companies in defending wage and hour class action matters.
Business Valuation
   Valued numerous businesses in connection with commercial or personal disputes.
   Valued intangibles, including patents, trademarks, copyrights, trade secrets, and business protocols.
   In connection with an international bankruptcy, apportioned sales proceeds to various national entities
    based on the value relinquished in the transactions.
Family and Partnership Law
   Conducted valuations of numerous private businesses.
   Performed analyses of lifestyle and cash available for support.
   Valued professional practices, including law firms and accounting firms. Performed valuations for
    divorce purposes and to wrap up partnerships under Jewel v. Boxer.
   Determined community portion of earnings and assets under various circumstances. Apportioned and
    valued stock options and profit participations.
   Traced and valued separate vs. community property. Conducted Periera-Van Camp analyses of pre-
    marital property.
Construction/Environmental
   Evaluated statistical methods for invasive testing of construction defects.
   Opined about appropriate expenditures by homeowner’s associations in connection with maintenance
    and capital expenditures.
   Testified for a construction contractor as to the amount due in a breach of contract dispute, and
    provided opinion on alter ego issues.
   Measured the diminution in value and lost rents due to a construction delay claim resulting from
    environmental contamination.
    Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 17 of 37
                                                                         Jeffrey H. Kinrich, Page 6 of 14


Tax Disputes
   Conducted transfer pricing studies for automobile importer, semiconductor manufacturer, computer
    maker, and consumer electronics manufacturer.
   Designed sampling methodology to evaluate customs duty drawback claims.
   Measured damages from improper conversion from an S-Corp. to a C-Corp.

PUBLICATIONS
Lost Profits Damages: Principles, Methods, and Applications, co-edited with Everett P. Harry, Valuation
Products and Services (2017)
“Analysis of Cost Behavior,” with Elizabeth Eccher and James Rosberg, Chapter 11 of Lost Profits
Damages: Principles, Methods and Applications, Harry and Kinrich, editors (2017)
“Risk and Economic Damages: Theoretical and Practical Issues,” with Brian Brinig, Dunn on Damages,
Issue 7 (Summer 2012)
“Can a Reasonable Royalty Ever Be Zero?” with Michael Hsu, Intellectual Property Today (May 2011)
“Discount Rate, Risk & Economic Damages: Practical Considerations,” with Brian Brinig, Business
Valuation Update, Vol. 15, No. 9 (September 2009)
“Analysis and Measurement of Damages in Patent Infringement Actions,” Calculating Patent Damages,
Law Seminars International (2009)
“Engagement Letters for Litigation Services: Business Valuation and Forensic & Litigation Services
Practice Aid 04-1,” co-author, American Institute of Certified Public Accountants (2004)
“Trademark Misuse,” Litigation Support Report Writing: Accounting, Finance, and Economic Issues,
Friedman and Weil, eds., John Wiley & Sons (2003)
“Analysis and Measurement of Damages in Patent Infringement Actions,” co-author, Patent Litigation
2001, Practising Law Institute (2001)
“Cost Estimation,” Litigation Services Handbook: The Role of the Accountant as Expert Witness, 3rd ed.,
Weil, Wagner, and Frank, eds., John Wiley (2001)
“Preparing for Daubert Challenges in Antitrust Cases,” co-author, Antitrust Section of the American Bar
Association, Economic Committee Newsletter (Spring 2001)
“Conflicting Rulings About Conflicts,” co-author, The Witness Chair, California Society of CPAs (Fall
1996)
“Damage Measures in Patent Infringement Actions,” co-author, Second Annual Institute for Intellectual
Property Law, Practising Law Institute (1996)
“Damages on the Internet,” Proceedings of the AIPLA Winter Conference, AIPLA (1996)
“Section 482 and Technology Transfers,” co-author, Price Waterhouse, Intellectual Property Conference
(1993)
“Dull Witnesses,” Litigation, American Bar Association, Vol. 19, No. 3 (Spring 1993)
“Economic Damages in Patent Infringement Cases,” co-author, Patent Litigation 1991, Practising Law
    Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 18 of 37
                                                                       Jeffrey H. Kinrich, Page 7 of 14


Institute (1991)
“Forensic Accounting and Litigation Consulting Services,” co-author, The Accountant's Handbook, 7th
ed., John Wiley (1990)
   Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 19 of 37
                                                                   Jeffrey H. Kinrich, Page 8 of 14

Testimony List of Jeffrey H.
Kinrich (2013 - Present)


MATTER                                        YEAR        COURT              DEPOSITION        TRIAL


                                              2012,      Arbitration, Los
Evans v Trope & Trope                                                             X            X
                                              2013          Angeles


                                                      Federal District Court,
JC Trading v Wal-Mart                         2013                                X
                                                            Delaware


                                                       California Superior
Schultz v Douglas Steel                       2013                                X            X
                                                       Court, Los Angeles


                                                       California Superior
Aberle v Brookfield Homes                     2013                                X
                                                        Court, Riverside

                                                      Federal District Court,
                                              2013,
Exclaim Marketing v DIRECTV                             Eastern District of       X            X
                                              2014
                                                         North Carolina

                                                       California Superior
Vantage v Taylor Woodrow Homes                2013                                X
                                                         Court, Orange

                                                      Federal District Court,
Color Me Mine v. Southern States
                                              2013      Central District of       X
Marketing, Peachtree Playthings et al.
                                                           California

Elias (Riverside Dental) v. American Dental            JAMS Arbitration,
                                              2013                                             X
Partners                                                Orange County

                                                      New Mexico District
Guidance Endodontics v Modrall Sperling       2013     Court, Bernalillo          X
                                                           County

                                                      Federal District Court,
Tessera v. Powertech Technology               2013     Northern District of       X
                                                           California

                                                       California Superior
Guillen v Centex                              2014                                X            X
                                                        Court, Riverside
   Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 20 of 37
                                                                Jeffrey H. Kinrich, Page 9 of 14

Testimony List of Jeffrey H.
Kinrich (2013 - Present)


MATTER                                     YEAR         COURT             DEPOSITION        TRIAL


                                                      Federal Court of
American Innotek v United States           2014                                X            X
                                                          Claims


                                                   California Superior
Basic Your Best Buy v DIRECTV              2014                                X
                                                   Court, Los Angeles

                                                   Federal Bankruptcy
                                                   Court, Delaware and
In re Nortel Networks                      2014    Superior Court of           X            X
                                                   Justice, Ontario,
                                                   Canada

NNN Britannia Business Center v NNN                American Arbitration
                                           2014                                X
Realty Investors, LLC et al                        Association


                                                   California Superior
Marriage of Kranefuss & Frank              2014                                X            X
                                                   Court, Marin County

                                                   Federal District Court,
Moroccanoil v Marc Anthony Cosmetics       2014    Central District of         X
                                                   California

                                                   Federal District Court,
Gemsa Enterprises v Specialty Foods of
                                           2014    Central District of         X
Alabama & Tsitalia
                                                   California

                                                   California Superior
Irvine v Cal Pac Homes (Solana)            2014                                X
                                                   Court, Orange County

                                                   Federal District Court,
                                           2014,
Quicksilver v Rox Volleyball et al                 Central District of         X            X
                                           2015
                                                   California

                                                   Federal District Court,
ICON-IP v Specialized Bicycle Components   2015    Northern District of        X
                                                   California

                                                   Federal District Court,
InfoSpan v Emirates NBD Bank               2015    Central District of         X
                                                   California
   Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 21 of 37
                                                               Jeffrey H. Kinrich, Page 10 of 14

Testimony List of Jeffrey H.
Kinrich (2013 - Present)


MATTER                                     YEAR         COURT            DEPOSITION         TRIAL


                                                   California Superior
Clemmy’s v Nestle                          2015                                X
                                                   Court, Los Angeles

                                                   Federal District Court,
His & Her v Shake-N-Go et al               2015    Central District of         X
                                                   California

                                                   JAMS Arbitration, Los
Smith Trust v Summerland LLC               2015                                             X
                                                   Angeles

                                                   Federal District Court,
Paolo Moreno v. SFX Entertainment, Inc.    2015    Central District of         X
                                                   California

                                                   California Superior
Downey et al v Autozone, Inc.              2015                                X
                                                   Court, Los Angeles


Courtyards at Dublin Ranch Villages                California Superior
                                           2015                                X
Owner’s Ass’n v Toll-Dublin LLC et al              Court, Alameda

                                                   Federal District Court,
January v Dr. Pepper Snapple               2015    Central District of         X
                                                   California

MOMCO v Guaranteed Rate, Inc, Anderson,    2015,   California Superior
                                                                               X            X
et al.                                     2016    Court, Los Angeles

                                                   Federal District Court,
Razor USA LLC v Vizio                      2015    Central District of         X
                                                   California

Terraces at Dublin Ranch Village Owner’s           California Superior
                                           2015                                X
Ass’n v Toll-Dublin LLC et al                      Court, Alameda


                                                   JAMS Arbitration, Los
Sonova v Mann et al.                       2015                                             X
                                                   Angeles
   Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 22 of 37
                                                                 Jeffrey H. Kinrich, Page 11 of 14

Testimony List of Jeffrey H.
Kinrich (2013 - Present)


MATTER                                        YEAR        COURT            DEPOSITION         TRIAL


                                                     Federal District Court,
OpenGate Capital v Thermo Fisher              2015                               X
                                                     Delaware

                                                     Federal District Court,
UMG Recordings, Inc. v Global Eagle
                                              2015   Central District of         X
Entertainment, Inflight Productions, et al.
                                                     California

Jasniy v 3M Company, et al (Hennessey, et            California Superior
                                              2015                               X
al.)                                                 Court, Los Angeles


                                                     Federal District Court,
Unitherm v Hormel Foods                       2016                               X
                                                     Minnesota

                                                     Federal District Court,
Freeman Investment Management v Frank
                                              2016   Southern District of        X
Russell Co.
                                                     California

                                                     Federal District Court,
Sorenson v New Koosharem Corp.                2016   Central District of         X
                                                     California

                                                     Federal District Court,
Viacom International v MGA Entertainment      2016   Central District of         X
                                                     California

Malik v Kayne Anderson Capital Advisors              JAMS Arbitration, Los
                                              2016                                            X
LP et al.                                            Angeles

                                                     Federal District Court,
Toyo Tires v CIA Wheel Group                  2016   Central District of         X
                                                     California

                                                     Federal District Court,
Gilat & Wavestream v Mission Microwave        2016   Central District of         X
                                                     California

                                                     California Superior
Villas at Dublin Ranch v Toll Brothers        2016                               X
                                                     Court, Alameda
   Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 23 of 37
                                                                   Jeffrey H. Kinrich, Page 12 of 14

Testimony List of Jeffrey H.
Kinrich (2013 - Present)


MATTER                                         YEAR         COURT             DEPOSITION        TRIAL

Regents of the University of California v.             Federal District Court,
Aisen, University of Southern California, et   2016    Southern District of        X
al.                                                    California

                                                       Federal District Court,
Kaseberg v Conaco et al                        2016    Southern District of        X
                                                       California

                                                       California Superior
4 Corners v Nazarian                           2017                                X
                                                       Court, Los Angeles


                                                       California Superior
Cone v Causeway                                2017                                X
                                                       Court, Los Angeles


                                                       California Superior
Kaufman v Blue Shield                          2017                                             X
                                                       Court, Los Angeles


                                                       California Superior
Kennedy v Regency Outdoor                      2017                                X
                                                       Court, Los Angeles


                                               2017,   California Superior
Craven v Centex                                                                    X            X
                                               2018    Court, Orange


                                                       Federal District Court,
UM Corp v Tsuburaya                            2017                                X
                                                       Los Angeles


Simkhai & Grindr Holdings Co v KL Grindr               American Arbitration
                                               2017                                X
et al                                                  Association


The Mark Condominium Owners Assoc. v                   California Superior
                                               2017                                X         X (402)
Hensel Phelps et al                                    Court, San Diego

                                                       Federal District Court,
ICSOP v County of San Bernardino               2017    Central District of         X
                                                       California
   Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 24 of 37
                                                                     Jeffrey H. Kinrich, Page 13 of 14

Testimony List of Jeffrey H.
Kinrich (2013 - Present)


MATTER                                          YEAR        COURT             DEPOSITION          TRIAL


Alstatt v Centex Homes                          2017   Nevada State Court            X


                                                       California Superior
SwiftAir v Row44 and Southwest Air              2017                                 X
                                                       Court, Los Angeles


                                                       Federal District Court,
Toyo Tire v Atturo Tire                         2017                                 X
                                                       ND of Illinois


Carducci v Centex Homes                         2018   Nevada State Court            X


                                                       Federal District Court,
ALS Scan v Cloudflare                           2018                                 X
                                                       ND of California


Sarkisian v University of Southern California   2018   Arbitration                   X            X


                                                       Federal District Court,
Lincoln Electric v Harbor Freight Tools         2018                                 X
                                                       ND of Ohio


                                                       California Superior
Estate of Chui                                  2018                                 X
                                                       Court, Los Angeles


Scopely v Kung Fu Factory                       2018   JAMS                          X


Golden, as trustee for Aletheia v. O'Melveny
                                                2018   Phillips ADR                  X
& Myers

                                                       Federal District Court,
Solid 21 v Hublot                               2018   Central District of           X
                                                       California
   Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 25 of 37
                                                            Jeffrey H. Kinrich, Page 14 of 14

Testimony List of Jeffrey H.
Kinrich (2013 - Present)


MATTER                                   YEAR        COURT            DEPOSITION         TRIAL

                                                Federal District Court,
Newmark Realty Capital v BGC Partners,
                                         2018   Northern District of        X
Newmark & Co., et al.
                                                California

                                                Federal District Court,
Jet Edge v Schembari                     2018   Central District of         X
                                                California

                                                Federal District Court,
Kjaer Weis v Kimsaprincess               2018   Central District of         X
                                                California

                                                Federal District Court,
Wi-LAN v Vizio                           2018                               X
                                                District of Delaware


                                                California Superior
Marriage of Stoddard                     2018                               X
                                                Court; Los Angeles


                                                California Superior
Marriage of Bower                        2018                               X
                                                Court, San Diego
   Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 26 of 37
                                                                                                 CONFIDENTIAL

                                            Appendix B
                                       Materials Considered
Court Documents
Complaint, Tesla, Inc., Plaintiff, v. Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-
CBC, June 20, 2018
Declaration of Joshua A. Sliker in Support of Plaintiff Tesla, Inc.’s Emergency Motion for
Authorization to Issue Document Preservation Subpoenas, Tesla, Inc., Plaintiff, v. Martin
Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, June 22, 2018
Declaration of Andrew Lindemulder in Support of Plaintiff Tesla, Inc.’s Emergency Motion
for Authorization to Issue Document Preservation Subpoenas, Tesla, Inc., Plaintiff, v. Martin
Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, June 22, 2018
Certificate Regarding Service of Plaintiff Tesla, Inc.’s Emergency Motion for Authorization to
Issue Document Preservation Subpoenas, Tesla, Inc., Plaintiff, v. Martin Tripp, Defendant,
Case No. 3:18-cv-00296-LRH-CBC, June 22, 2018
Plaintiff Tesla, Inc.’s Emergency Motion for Authorization to Issue Document Preservation
Subpoenas, Tesla, Inc., Plaintiff, v. Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-
CBC, June 25, 2018
Declaration of Joshua A. Sliker in Support of Plaintiff Tesla, Inc.’s Second Emergency Motion
for Authorization to Issue Document Preservation Subpoenas, Tesla, Inc., Plaintiff, v. Martin
Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, June 26, 2018
Declaration of Andrew Lindemulder in Support of Plaintiff Tesla, Inc.’s Second Emergency
Motion for Authorization to Issue Document Preservation Subpoenas, Tesla, Inc., Plaintiff, v.
Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, June 26, 2018
Certificate Regarding Service of Plaintiff Tesla, Inc.’s Second Emergency Motion for
Authorization to Issue Document Preservation Subpoenas, Tesla, Inc., Plaintiff, v. Martin
Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, June 26, 2018
Plaintiff Tesla, Inc.’s Second Emergency Motion for Authorization to Issue Document
Preservation Subpoenas, Tesla, Inc., Plaintiff, v. Martin Tripp, Defendant, Case No. 3:18-cv-
00296-LRH-CBC, June 27, 2018
Stipulation and Order Regarding Extension of Time and Discovery, Tesla, Inc., Plaintiff, v.
Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, July 11, 2018
Defendant Martin Tripp’s Answer to Complaint and Counterclaim, Tesla, Inc., Plaintiff, v.
Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, July 31, 2018
Plaintiff Tesla, Inc.’s Answer to Defendant Martin Tripp’s Counterclaim, Tesla, Inc., Plaintiff,
v. Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, August 21, 2018
Plaintiff Tesla, Inc.’s First Set of Requests for Production of Documents, Tesla, Inc., Plaintiff,
v. Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, July 20, 2018
Plaintiff Tesla, Inc.’s First Set of Interrogatories, Tesla, Inc., Plaintiff, v. Martin Tripp,
Defendant, Case No. 3:18-cv-00296-LRH-CBC, July 20, 2018




                                                1 of 4
   Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 27 of 37
                                                                                              CONFIDENTIAL

Defendant/Counterclaimant Martin Tripp’s Federal Rule of Civil Procedure 26 Disclosure
Statement, Tesla, Inc., Plaintiff, v. Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-
CBC, August 29, 2018
Plaintiff Tesla, Inc.’s Initial Disclosures, Tesla, Inc., Plaintiff, v. Martin Tripp, Defendant,
Case No. 3:18-cv-00296-LRH-CBC, August 29, 2018
Defendant/Counterclaimant Martin Tripp’s Response to Plaintiff/Counterdefendant Tesla,
Inc.’s First Set of Requests for Production of Documents, Tesla, Inc., Plaintiff, v. Martin
Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, August 29, 2018
Defendant/Counterclaimant Martin Tripp’s Response to Plaintiff/Counterdefendant Tesla,
Inc.’s First Set of Interrogatories, Tesla, Inc., Plaintiff, v. Martin Tripp, Defendant, Case No.
3:18-cv-00296-LRH-CBC, August 29, 2018
Plaintiff Tesla Inc.’s First Set of Requests for Admission to Defendant Martin Tripp, Tesla,
Inc., Plaintiff, v. Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, September 11,
2018
Plaintiff Tesla Inc.’s Second Set of Requests for Admission to Defendant Martin Tripp, Tesla,
Inc., Plaintiff, v. Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, September 11,
2018
Plaintiff Tesla Inc.’s Second Set of Interrogatories to Defendant Martin Tripp, Tesla, Inc.,
Plaintiff, v. Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, September 11,
2018
Defendant/Counterclaimant Martin Tripp’s First Set of Requests for Production of Documents,
Tesla, Inc., Plaintiff, v. Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC,
September 24, 2018
Defendant/Counterclaimant Martin Tripp’s First Set of Interrogatories, Tesla, Inc., Plaintiff, v.
Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, September 24, 2018
Minutes of Proceedings, Tesla, Inc., Plaintiff, v. Martin Tripp, Defendant, Case No. 3:18-cv-
00296-LRH-CBC, October 1, 2018
Defendant/Counterclaimant Martin Tripp’s First Amended and Restated Federal Rule of Civil
Procedure 26 Disclosure Statement, Tesla, Inc., Plaintiff, v. Martin Tripp, Defendant, Case No.
3:18-cv-00296-LRH-CBC, October 11, 2018
Defendant/Counterclaimant Martin Tripp’s First Supplemental Responses and Objections to
Plaintiff/Counterdefendant Tesla, Inc.’s First Set of Interrogatories, Tesla, Inc., Plaintiff, v.
Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, October 11, 2018
Protective Order Regarding the Disclosure and Use of Discovery Material, Tesla, Inc.,
Plaintiff, v. Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, October 11, 2018
Defendant/Counterclaimant Martin Tripp’s Responses and Objections to
Plaintiff/Counterdefendant Tesla, Inc.’s First Set of Requests for Admission, Tesla, Inc.,
Plaintiff, v. Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, October 11, 2018
Defendant/Counterclaimant Martin Tripp’s First Supplemental Responses and Objections to
Plaintiff/Counterdefendant Tesla, Inc.’s First Set of Requests for Production of Documents,
Tesla, Inc., Plaintiff, v. Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, October
11, 2018



                                                2 of 4
   Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 28 of 37
                                                                                             CONFIDENTIAL

Defendant/Counterclaimant Martin Tripp’s Responses and Objections to
Plaintiff/Counterdefendant Tesla, Inc.’s Second Set of Requests for Production of Documents,
Tesla, Inc., Plaintiff, v. Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, October
11, 2018
Defendant/Counterclaimant Martin Tripp’s Responses and Objections to
Plaintiff/Counterdefendant Tesla, Inc.’s Second Set of Interrogatories, Tesla, Inc., Plaintiff, v.
Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, October 11, 2018
Plaintiff Tesla, Inc.’s Third Set of Requests for Production to Defendant Martin Tripp, Tesla,
Inc., Plaintiff, v. Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, October 16,
2018
Plaintiff Tesla, Inc.’s Third Set of Interrogatories to Defendant Martin Tripp, Tesla, Inc.,
Plaintiff, v. Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, October 16, 2018
Plaintiff and Counter-Defendant Tesla Inc.’s Responses and Objections to Defendant and
Counter-Claimant Martin Tripp’s First Set of Requests for Production of Documents, Tesla,
Inc., Plaintiff, v. Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, October 24,
2018
Plaintiff and Counter-Defendant Tesla Inc.’s Responses and Objections to Defendant and
Counter-Claimant Martin Tripp’s First Set of Interrogatories, Tesla, Inc., Plaintiff, v. Martin
Tripp, Defendant, Case No. 3:18-cv-00296-LRH-CBC, October 24, 2018
Verification Re: Plaintiff and Counter-Defendant Tesla Inc.’s Responses and Objections to
Defendant and Counter-Claimant Martin Tripp’s First Set of Interrogatories Served on October
24, 2018, Tesla, Inc., Plaintiff, v. Martin Tripp, Defendant, Case No. 3:18-cv-00296-LRH-
CBC, October 30, 2018
Plaintiff Tesla, Inc.’s First Amended Initial Disclosures, Tesla, Inc., Plaintiff, v. Martin Tripp,
Defendant, Case No. 3:18-cv-00296-LRH-CBC, November 1, 2018


Documents Provided by Tesla
TRIPP00940
CNTL00147832
CNTL00779373
CNTL00779375
CNTL00779377
CNTL00779380 – CNTL00779388
CNTL00779390 – CNTL00779456


Websites and Other Materials
“About Tesla,” Tesla, available at https://www.tesla.com/about, accessed November 5, 2018
Linette Lopez, “Internal documents reveal Tesla is blowing through an insane amount of raw
material and cash to make Model 3s, and production is still a nightmare,” Business Insider,




                                               3 of 4
  Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 29 of 37
                                                                                      CONFIDENTIAL

June 4, 2018, available at https://www.businessinsider.com/tesla-model-3-scrap-waste-high-
gigafactory-2018-5, accessed November 5, 2018
Linette Lopez, “Tesla’s new Gigafactory robots that are supposed to help it ramp up Model 3
production aren’t working yet,” Business Insider, June 6, 2018, available at
https://www.businessinsider.com/teslas-new-gigafactory-robots-are-not-making-batteries-yet-
2018-6, accessed November 5, 2018
Martin Tripp (@trippedover), 11:28 AM - 3:50 PM (PT), August 15, 2018, Tweets
Tesla, 10-Q, for the period ending June 30, 2018, available at
https://www.sec.gov/Archives/edgar/data/1318605/000156459018019254/tsla-
10q_20180630.htm
“Tesla Motors Ltd - Company Profile,” Bloomberg, available at
https://www.bloomberg.com/profiles/companies/0651778D:LN-tesla-motors-ltd, accessed
November 5, 2018
“Weighting for QAUTO,” NASDAQ OMX Global Automobile Index (QAUTO), available at
https://indexes.nasdaqomx.com/Index/Weighting/QAUTO, accessed November 5, 2018


Interviews
Interview with Nicholas Gicinto, November 2, 2018
Interview with Imari Henderson, November 2, 2018
Interview with Andrew Lindemulder, November 2, 2018


Data
Bloomberg
Factiva




                                            4 of 4
Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 30 of 37
                                                                        CONFIDENTIAL


                                Exhibit 1
                      Martin Tripp Unearned Wages
                       May 28, 2018 - June 19, 2018

     Pay Type           Hours               Pay Rate       Cost
                         [A]                  [B]      [C]=[A]*[B]
Regular Pay
Overtime
Holiday
Paid Time Off
Total                                                      $7,385
Sources:
[1] CNTL00147832.
[2] CNTL00779426.
[3] CNTL00779427.
[4] CNTL00779428.
Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 31 of 37
                                                                              CONFIDENTIAL


                                      Exhibit 2
                              Nisos Out-of-Pocket Costs


    Expense                     Hours Expended     Hourly Rate   Total Cost
    Investigation
    Background
    Lead Investigator
      Total Labor
    Meals
    Transportation
    Flights
    Hotel
    Miscellaneous
      Total Travel Expenses
    Forensics Kit
    Forensics Package
     Total Equipment
    Total Spend                                                   $249,494
    Sources:
    [1] CNTL00779380-CNTL00779388.
    [2] CNTL00779390-CNTL00779398.
    [3] CNTL00779400-CNTL00779423.
                   Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 32 of 37
                                                                                                                                 CONFIDENTIAL


                                                           Exhibit 3
                                           Tesla Employee Costs on Tripp Investigation


                         Hours Worked on Tripp          Typical Weekly             Annual              Hourly
        Employee               Investigation             Hours Worked          Compensation         Compensation       Cost
                                    [A]                       [B]                  [C]                  [D]        [E]=[A]*[D]
Nicholas Gicinto
Imari Henderson
Andrew Lindemulder
Total                                                                                                                  $12,425
Notes:
[A]-[B] Estimates based on interviews conducted with the three Tesla employees.
[C]
[D] Calculated for Nick Gicinto and Imari Henderson as [C]/([B]*52 weeks).
Sources:
[1] CNTL00779373.
[2] CNTL00779375.
[3] CNTL00779377.
[4] Interviews conducted on 11/2/2018 with Nick Gicinto, Imari Henderson, and Andrew Lindemulder.
Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 33 of 37
                                                                        CONFIDENTIAL
                                      Exhibit 4
                            Tesla Out-of-Pocket Damages

    Nisos Out-of-Pocket Costs                                $249,494
    Tesla Employee Costs                                      $12,425
    Total                                                    $261,919
    Notes:
    [A] Based on dollar amount in Exhibit 2 “Total Spend.”
    [B] Based on dollar amount in Exhibit 3 “Total.”
    Sources:
    [1] Exhibit 2.
    [2] Exhibit 3.
                             Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 34 of 37
                                                                                                                                                        CONFIDENTIAL


                                                                          Exhibit 5
                                                                 Tesla Share Price by Minute
Share Price ($)                                                    2-4pm ET, June 4, 2018
 298
                                                                                                                    June 4 Article
                                                                                                                       3:42pm              Closing Price:
                                                                                                                                              $296.74




297




                                                                                                                 Price Before Event:
                                                                                                                       $296.94

296


                                                                                                                             Market Cap Effect:
                                                                                                                              -$33.56 million



295


Notes:
[A] Share Price is calculated as the simple average price of all trades recorded within each minute.
[B] Price Before Event is defined as the share price at 3:41pm. Closing Price is from Bloomberg's “PX_LAST” variable.
[C] The time of the news release is determined based on the timestamp of the June 4 Article on Business Insider’s website.
[D] Change in market capitalization is calculated as [Closing Price - Price Before Event]*Shares Outstanding.
[E] All times are in ET.
Sources:
[1] Complaint.
[2] Bloomberg.
[3] Linette Lopez, “Internal documents reveal Tesla is blowing through an insane amount of raw material and cash to make Model 3s, and production is still a
nightmare,” Business Insider, June 4, 2018, available at https://www.businessinsider.com/tesla-model-3-scrap-waste-high-gigafactory-2018-5.
                             Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 35 of 37
                                                                                                                                                         CONFIDENTIAL


                                                                          Exhibit 6
                                                                 Tesla Share Price by Minute
Share Price ($)                                                    2-4pm ET, June 6, 2018
 322
                                                                                          June 6 Article
                                                                                             3:21pm


320                                                                             Price Before Event:
                                                                                      $320.28


318
                                                                                                                                                   Closing Price:
                                                                                                                                                      $319.50

316




314                                                                                                Market Cap Effect:
                                                                                                    -$133.82 million



312


Notes:
[A] Share Price is calculated as the simple average price of all trades recorded within each minute.
[B] Price Before Event is defined as the share price at 3:20pm. Closing Price is from Bloomberg's “PX_LAST” variable.
[C] The time of the news release is determined based on the timestamp of the June 6 Article on Business Insider’s website.
[D] Change in market capitalization is calculated as [Closing Price - Price Before Event]*Shares Outstanding.
[E] All times are in ET.
Sources:
[1] Complaint.
[2] Bloomberg.
[3] Linette Lopez, “Tesla’s new Gigafactory robots that are supposed to help it ramp up Model 3 production aren’t working yet,” Business Insider, June 6, 2018,
available at https://www.businessinsider.com/teslas-new-gigafactory-robots-are-not-making-batteries-yet-2018-6.
                Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 36 of 37
                                                                                                                                             CONFIDENTIAL


                                                          Exhibit 7
                              Tesla Market Capitalization Effect, as of June 4 and June 6 Articles

                                                                        June 4, 2018                June 6, 2018
                                                                        3:42 PM ET                  3:21 PM ET
Price Before Event                                                         $296.94                     $320.28            [A]
Closing Price                                                              $296.74                     $319.50            [B]
 Price Difference                                                            -$0.20                      -$0.78           [C] = [B]-[A]
Shares Outstanding (millions)                                                170.52                      170.52           [D]
Market Capitalization Effect ($millions)                                     -$33.56                   -$133.82           [E]=[C]*[D]
 Total Market Capitalization Effect ($millions)                                         -$167.37                          [F]

Notes:
[A] Calculated as the average price of tick price data in the minute before the event, e.g., 3:41 PM for June 4 and 3:20 PM for June 6.
[B] Closing price is as of 4:00pm ET. Closing price data are from Bloomberg's “PX_LAST” variable.
[D] Shares outstanding are as of June 30, 2018.
Sources:
[1] Bloomberg.
[2] Tesla, 10-Q, for the period ending June 30, 2018.
[3] Linette Lopez, “Internal documents reveal Tesla is blowing through an insane amount of raw material and cash to make Model 3s, and
production is still a nightmare,” Business Insider , June 4, 2018, available at https://www.businessinsider.com/tesla-model-3-scrap-waste-
high-gigafactory-2018-5.
[4] Linette Lopez, “Tesla’s new Gigafactory robots that are supposed to help it ramp up Model 3 production aren’t working yet,” Business
Insider , June 6, 2018, available at https://www.businessinsider.com/teslas-new-gigafactory-robots-are-not-making-batteries-yet-2018-6.
                                    Case 3:18-cv-00296-LRH-CBC Document 90-1 Filed 08/28/19 Page 37 of 37
                                                                                                                                                                            CONFIDENTIAL


                                                                                 Exhibit 8
                                        Comparison of Tesla Stock Returns with Industry Benchmarks, as of June 4 and June 6 Articles
                                                                                      June 4, 2018                                                     June 6, 2018
                                                                                      3:42 PM ET                                                       3:21 PM ET
                                                             Price Before Event        Closing Price             Return             Price Before Event    Closing Price      Return
Tesla                                                               $296.94                  $296.74               -0.07%                   $320.28               $319.50     -0.25%
S&P 500 Index                                                     $2,747.47                $2,746.87               -0.02%                 $2,767.97             $2,772.35      0.16%
NASDAQ Composite Index                                            $7,605.25                $7,606.46                0.02%                 $7,677.38             $7,689.24      0.15%
NASDAQ OMX Global Automobile Index                                  $332.52                  $332.65                0.04%                   $334.90               $335.06      0.05%
Notes:
[A] Price Before Event is calculated as the average price of tick price data in the minute before the event, e.g., 3:41 PM for June 4 and 3:20 PM for June 6.
[B] Closing price is as of 4:00pm ET. Closing price data are from Bloomberg's “PX_LAST” variable.
Source:
[1] Bloomberg.
